Case 2:18-cv-08809-SVW-MRW Document 28-11 Filed 04/01/19 Page 1 of 10 Page ID
                                 #:477
Case 2:18-cv-08809-SVW-MRW Document 28-11 Filed 04/01/19 Page 2 of 10 Page ID
                                 #:478
Case 2:18-cv-08809-SVW-MRW Document 28-11 Filed 04/01/19 Page 3 of 10 Page ID
                                 #:479
Case 2:18-cv-08809-SVW-MRW Document 28-11 Filed 04/01/19 Page 4 of 10 Page ID
                                 #:480
Case 2:18-cv-08809-SVW-MRW Document 28-11 Filed 04/01/19 Page 5 of 10 Page ID
                                 #:481
Case 2:18-cv-08809-SVW-MRW Document 28-11 Filed 04/01/19 Page 6 of 10 Page ID
                                 #:482
Case 2:18-cv-08809-SVW-MRW Document 28-11 Filed 04/01/19 Page 7 of 10 Page ID
                                 #:483
Case 2:18-cv-08809-SVW-MRW Document 28-11 Filed 04/01/19 Page 8 of 10 Page ID
                                 #:484
Case 2:18-cv-08809-SVW-MRW Document 28-11 Filed 04/01/19 Page 9 of 10 Page ID
                                 #:485
Case 2:18-cv-08809-SVW-MRW Document 28-11 Filed 04/01/19 Page 10 of 10 Page ID
                                  #:486
